DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 10, 12, and 18 are amended. Claims 2, 5, 11, 19, and 20 are cancelled. Claims 21-24 are new.
Claims 1, 3, 4, 6-10, 12-18, and 21-24 are pending for examination below.

Response to Arguments
Applicant's arguments and amendments with regard to claim 18 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the Remarks that the amendments overcome the 112(b) rejection. While the amendments overcome the specific problem previously present in claim 18, they create a new 112(b) issue as described below. Thus claim 18 remains rejected under 112(b).
Applicant’s arguments and amendments with respect to the 102 and 103 rejections over Carr have been fully considered and are persuasive. Carr does not teach the presence of a solid polymer or a mixing unit. The 102 and 103 rejections of claims 1-3 and 9-13 over Carr have been withdrawn. 
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1, 2, 4-11, and 14-17 under 103 over Narayanaswamy have been fully considered and are persuasive. Narayanaswamy does not explicitly teach the presence 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 18, the claim recites “The process of claim 1, further comprising: providing an aromatic feed chemical stream comprising the one or more aromatic feed chemicals; passing a first portion of the aromatic feed chemical stream to a mixing unit…” However, claim 1 also recites a mixing unit. It is unclear if the “a mixing unit” in claim 18 is the same mixing unit as the one in claim 1 or is a second mixing unit, because the embodiment in the instant specification which has the portions also has two mixing units (Fig 3, 110 and 140). It is unclear in claim 1 which mixing unit is referred to, and thus it is unclear in claim 18 whether the “a mixing unit” is the same as 
For purposes of examination, the Examiner suggests that as the claim discusses sending the second portion to a separation unit, which is 130 in Fig. 3, the mixing units of claim 1 and claim 18 are intended to be the same unit, as exemplified by reference character 110 in the Figures. Thus, the Examiner merely suggests amending claim 18 to recite “the mixing unit” for proper antecedent basis and clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712), ECHA (Shale oils, heavy), and Liu et al. (CN203620613U) (machine translation).
With regard to claims 1, 7, and 8, Narayanaswamy teaches a process for producing aromatic compounds (paragraph [0002]) comprising contacting a feed comprising a hydrogen lean feed which is heavy petroleum oils (aromatic feed) (paragraph [0051]) with a hydrogen donor feed which includes polystyrene (solid aromatic-based polymer of instant claims 1, 7, and 8) (paragraph [0052]; [0080] Table 2; page 14 Table 8) and hydrogen in the presence of a catalyst (paragraph [0053]) to produce the aromatics (paragraph [0049]). Narayanaswamy further teaches that the produced aromatics include benzene, toluene, and xylenes (paragraph [0056]).
Narayanaswamy is silent with regard to what constitutes a heavy petroleum oil. However, Facasiu teaches that heavy petroleum oils include heavy fractions of shale oil (Abstract) and ECHA teaches that heavy shale oils include C9+ alkyl aromatic compounds (page 2, Constituent 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use heavy shale oils including C9+ alkyl aromatic compounds as the heavy petroleum oil of Narayanaswamy, because Narayanaswamy teaches heavy petroleum oils but is silent with regard to the specific heavy oils, and Facasiu and ECHA teach that the heavy fraction of shale oil is considered a heavy petroleum oil, and that this fraction comprises C9+ alkyl aromatic compounds.
Narayanaswamy further teaches that the hydrogen lean feed is mixed with the hydrogen donor feed before entering the reactor as a mixed stream (paragraph [0055], approximately the middle of the column).
	Narayanaswamy does not specify that the mixing occurs in a mixing unit comprising a mixing vessel and a mixer.
Liu teaches a system for the process of heavy aromatics hydrodealkylation to produce BTX (paragraph [0006]). Liu further teaches that the system includes a mixer and “vaporizer” which fully mixes the heavy aromatics (paragraph [0013]), which are located between the feeds and the reactor (paragraph [0020]). Thus, Liu teaches that a known system for mixing the feeds to a dealkylation reaction comprises passing the feeds through a mixing unit which comprises a mixer and a vaporizer (mixing vessel) to fully mix the feeds. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the mixer and “vaporizer” (mixing vessel) of Liu in the process of Narayanaswamy, because Narayanaswamy and Liu each teach heavy aromatics feeds being converted to BTX in the presence of a catalyst, where the feeds are mixed in each case, Narayanaswamy does not specify how the mixing occurs, and Liu teaches that it is known to include a mixer and “vaporizer” (mixing vessel) in the process for the purpose of fully mixing the feeds.
Narayanaswamy in view of Liu does not specify that the mixing causes at least a portion of the polystyrene to dissolve. However, the dissolving is merely an intended result of the claimed mixing. Thus, because Narayanaswamy in view of Liu teaches similar mixing of similar heavy hydrocarbons and polystyrene, one of ordinary skill in the art would reasonably conclude that the mixing of Narayanaswamy in view of Liu also dissolves at least a portion of the polymer into the feed, absent any evidence to the contrary. 
	With regard to claim 4, Narayanaswamy teaches that each of the hydrogen lead feed and the hydrocarbon donor feed can be fed at a catalyst-to-feed ratio of 0.001 to 20 (paragraph [0009], page 3). This gives a ratio of hydrogen donor feed (aromatic-based polymer) to hydrogen lean feed (aromatic feed) of 0.001:20 to 20:0.001, or 1:20000 to 1:0.00005. This overlaps the range of at least 1:1000 to less than or equal to 1:1 of instant claim 4. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 6, Narayanaswamy also teaches that the flow rates of various streams or catalyst to feed ratios can be manipulated to change the slate of desired products (paragraph [0059]). Thus, the amount of hydrogen donor and hydrogen lean feeds are result-effective variables, and can be optimized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of hydrogen donor (aromatic-based polymer) mixed with hydrogen lean (aromatic feed) to produce the desired amounts of at least 90% of the amount of aromatic-based polymer needed to achieve maximum saturation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claim 9, Narayanaswamy teaches that the reactor is a fixed bed reactor (paragraph [0055]).
	With regard to claim 10, Narayanaswamy teaches that the catalyst comprises a support which can be silica, alumina, titania, or combinations thereof (paragraph [0062]) a combination of metal from Group VIB which is molybdenum or tungsten and a non-noble metal from Group VIII which is iron, cobalt, or nickel (paragraph [0064]), and a zeolite mixed with the catalyst (paragraph [0065], second column). 
	With regard to claim 16, ECHA teaches that the heavy shale oil comprises C11+ alkyl aromatics (page 2, Constituent 3, page 3, Constituent 4).
	With regard to claim 17, Facasiu in view of ECHA teaches that heavy shale oils are a heavy fraction of shale oils. As the heavy shale oil is a heavy fraction of shale oils, and the heavy fraction comprises C9+ alkyl aromatics, one of ordinary skill in the art would reasonably understand that shale oils as a whole must also comprise C9+ alkyl aromatics, as claimed. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712), ECHA (Shale oils, heavy), and Liu et al. (CN203620613U) (machine translation) as applied to claim 1 above, and further in view of Bellinger (US 4,670,618).
With regard to claim 14, Narayanaswamy teaches that the product includes xylenes, and that the xylenes may be further processed downstream (paragraph [0056]).
Narayanaswamy does not specifically teach that the further processing includes para-xylene recovery.
	Bellinger teaches that it is known to separate and remove paraxylene from a mixture of hydrocarbons, because para-xylene is a relatively more valuable hydrocarbon (column 1, lines 13-16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass the product including xylenes of Narayanaswamy to para-xylene recovery as claimed, because Narayanaswamy teaches that the product includes xylenes, and Bellinger teaches that para-xylenes are a relatively more valuable hydrocarbon which should be recovered (column1, lines 13-16).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712), ECHA (Shale oils, heavy), and Liu et al. (CN203620613U) (machine translation) as applied to claim 1 above, and further in view of Kovach (US 3,726,789).
With regard to claim 15, Narayanaswamy in view of Facasiu and ECHA teaches that the feed comprises heavy petroleum oils which are heavy shale oils.
Narayanaswamy in view of Facasiu and ECHA is silent with regard to source of the heavy shale oils. Thus, one of ordinary skill in the art would look to related art to learn where heavy shale oils are produced. 
Kovach teaches distillation of shale oil to produce a variety of different fractions, including a heavy fraction (heavy shale oils) (column 1, lines 33 and 45-46). Kovach further teaches that other fractions are processed in a petrochemical process in order to produce aromatics (column 1, lines 35-38). Thus, Kovach teaches that heavy shale oil can be produced in an aromatics complex.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to produce the heavy shale oil in an aromatics complex as claimed, because Narayanaswamy in view of Facasiu and ECHA is silent with regard to the source of the heavy shale oils, and Kovach teaches that it is known to produce a heavy fraction from shale oil in a petrochemical complex which produces aromatics (column 1, lines 33-46).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712), ECHA (Shale oils, heavy), and Liu et al. (CN203620613U) (machine translation) as applied to claim 1 above, and further in view of Smith (Reaction, Separation and Recycle Systems for Continuous Processes).
With regard to claim 24, Narayanaswamy teaches reacting a heavy petroleum oils (aromatic feed) (paragraph [0051]) with a hydrogen donor feed which includes polystyrene (solid aromatic-based polymer of instant claims 1, 7, and 8) (paragraph [0052]; [0080] Table 2; page 14 Table 8) and hydrogen in the presence of a catalyst (paragraph [0053]) to produce BTX (paragraph [0049]).
Narayanaswamy does not specifically teach separating any unreacted heavy petroleum oil feed from the product and recycling it to the feed.
Smith teaches that the recycling of feed material is an essential feature of most chemical processes (page 4, first column, 13.1 first paragraph) and that the unreacted feed is usually too valuable to be disposed of and is therefore recycled to the reactor (page 4, second column, first paragraph).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recycle unreacted feed from the product back to the feed to the reaction, because Smith teaches that recycling of feed material is an essential feature of most chemical processes and that the unreacted feed is usually too valuable to be disposed of and is therefore recycled (page 4, first column, 13.1 first paragraph; second column, first paragraph).
Claims 1, 3, 4, 6-10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 5,079,385) as evidenced by ATSDR (Toxological profile for Automotive Gasoline) and ECHA (Kerosine, petroleum) and in view of Liu et al. (CN203620613U) (machine translation).
With regard to claims 1, 7, 8, and 16, Wu teaches a method for the conversion of solid plastics (solid polymers) including polystyrene (instant claims 7 and 8) into lower molecular weight products including gasoline (Abstract; column 1, lines 54 and 59). Gasoline includes benzene, toluene, and xylenes (ATSDR page 111, Table 3-3), thus the process converts the feed into benzene, toluene, and xylenes as claimed. Wu teaches that the process comprises the following steps:
a) mixing the solid plastic feed with a liquid hydrocarbon material to dissolve the plastic, where the hydrocarbon material is kerosine (column 6, lines 44-45 and 52-53). Kerosine is a liquid comprising predominantly C9-C16 hydrocarbons (page 1, first box) including C9 and C10+ alkyl aromatics (instant claim 16) (page 13, Constituent 8 and Constituent 9).
b) passing the mixed feed to a reactor comprising hydrogen and a catalyst (column 1, line 55, column 5, line 19).
c) cracking (hydrodearylation) of the feed in the presence of the catalyst to produce the gasoline product (column 2, lines 55-60).
	Wu does not specifically teach that the mixing is performed in a mixing unit comprising a mixer and a mixing vessel. 
Liu teaches a system for the process of C9+ aromatics hydrodealkylation to produce BTX in the presence of a catalyst (paragraph [0006]). Liu further teaches that the system includes a mixer and “vaporizer” which fully mixes the heavy aromatics (paragraph [0013]), which are located between the feeds and the reactor (paragraph [0020]). Thus, Liu teaches that a known system for mixing the feeds to a dealkylation reaction comprises passing the feeds through a mixing unit which comprises a mixer and a vaporizer (mixing vessel) to fully mix the feeds. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the mixer and “vaporizer” (mixing vessel) of Liu in the process of Wu, because Wu and Liu each teach C9+ aromatics feeds being converted to a product comprising benzene, toluene, and xylenes in the presence of a catalyst, where the feeds are mixed in each case; Wu does not specify how the mixing occurs; and Liu teaches that it is known to include a mixer and “vaporizer” (mixing vessel) in the process for the purpose of fully mixing the feeds.
	With regard to claim 3, Liu teaches that the feed passes through the mixer before being vaporized in the vaporizer before passing to the reactor (paragraph [0013]). Thus, the mixer and vaporizer (mixing unit) must be below or at the temperature of the reactor. Wu teaches that the reactor has a temperature of about 200 to about 600°C (column 5, line 5). Therefore, one of ordinary skill in the art would reasonably conclude that the temperature of the mixing unit including the mixer and vaporizer (mixing vessel) of Wu in view of Liu is less than or equal to the range of about 200 to about 600°C, which overlaps the claimed range of less than or equal to 300°C. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Liu is silent with regard to the pressure of the aromatics feed stream or the mixer and vaporizer but teaches that the feed passes through the mixer before being vaporized in the vaporizer before passing to the reactor, and does not teach the presence of any pumps between the mixer and the reactor. Thus, one of ordinary skill in the art would reasonably conclude that the pressure of the mixer and vaporizer is at or below the pressure of the reactor. Wu teaches that the pressure of the reactor is 0.1 to 150 atm (0.1 to 151 bar) (column 5, line 17). This overlaps the range of 1 to 200 bar of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 4, Wu teaches mixing the kerosine with the plastics, but does not teach a ratio for mixing, only that the material will dissolve or partially dissolve the plastic (column 6, lines 51-54). However, when faced with a mixture of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try mixing them in equal parts, which is a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a mixture of equal parts without undue experimentation. This is within the range of at least 1:1000 and less than or equal to 1:1 of instant claim 4.
	With regard to claim 6, Wu teaches that the particular nature of the feed determines the type of gasoline produced (column 2, lines 59-61). Thus, the amounts of plastic and hydrocarbon material in the feed are result-effective variables, and can be optimized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of plastic (polymer) mixed with the kerosine (feed) to produce the desired result of at least 90% of the amount of aromatic-based polymer needed to achieve maximum saturation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claim 9, Wu teaches that the reactor can be a fixed bed (column 4, line 67).
With regard to claim 10, Wu teaches that the catalyst comprises a zeolite, a binder which is silica, alumina, or silica-titania, and metals which are iron, cobalt, nickel, molybdenum, tungsten, or mixtures thereof (column 4, lines 30-37 and 48-49).
With regard to claim 13, Wu teaches that the reactor has a temperature of about 200 to about 600°C (column 5, line 5) which overlaps the claimed range of 200 to 450°C. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 5,079,385) as evidenced by ATSDR (Toxological profile for Automotive Gasoline) and ECHA (Kerosine, petroleum) and in view of Liu et al. (CN203620613U) (machine translation) as applied to claim 10 above, and further in view of Beadle et al. (US 2018/0230070, cited on IDS of 10/07/2020).
With regard to claim 12, Wu teaches that the catalyst comprises a zeolite, binder, and metals including mixtures of iron, cobalt, nickel, molybdenum, and tungsten (column 4, lines 30-37 and 48-49).
Wu is silent regarding the amounts of the metals.
Beadle teaches a process for reacting heavy alkyl aromatic compounds to produce mono-aromatic compounds (paragraph [0005]) comprising a catalyst which comprises a silica support, a zeolite, an iron, cobalt, or nickel component, and a molybdenum or tungsten component (paragraph [0006]), where the iron, cobalt, or nickel is included in an amount of 2-20 wt% and the molybdenum or tungsten is included in an amount of 1-25 wt% (paragraph [0028], page 4). Beadle further teaches that the process including such a catalyst with the heavy alkyl aromatic feed produces desirable light aromatics from less useful heavy hydrocarbon streams (paragraph [0005]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the amounts of metals in the catalyst of Beadle in the process of Wu, because Wu and Beadle each teach a process for conversion of heavy aromatics to lighter aromatics, in the presence of a catalyst comprising a binder, zeolite, and a mixture of specific metals, Wu is silent regarding the metal amounts, and Beadle teaches that using the specific metals in the specific amounts for the catalyst produces the desirable light aromatics from less useful heavy hydrocarbon streams (paragraph [0005]). 
Claims 15, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 5,079,385) as evidenced by ATSDR (Toxological profile for Automotive Gasoline) and ECHA (Kerosine, petroleum) and in view of Liu et al. (CN203620613U) (machine translation) as applied to claim 1 above, and further in view of Koseoglu et al. (US 2018/0066197).
With regard to claim 15, Wu teaches that the feed comprises kerosine (column 6, lines 52-53).
Wu is silent with regard to source of the kerosine. Thus, one of ordinary skill in the art would look to related art to learn where kerosine can be produced. 
Koseoglu teaches producing a reformate stream which is sent to an aromatics recovery complex, that the aromatic recovery complex produces a bottoms stream which is separated, and that a portion is sent to a kerosene unit to produce kerosene (paragraphs [0049]-[0050]). Thus, Koseoglu teaches that kerosene can be produced in an aromatics complex.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to produce the kerosene in an aromatics complex as claimed, because Wu is silent with regard to the source of the kerosine, and Koseoglu teaches that it is known to produce a kerosene from an aromatics recovery complex (paragraphs [0049]-[0050]).
	With regard to claims 22 and 23, Wu teaches that the feed comprises kerosine which is sent to the mixing (column 6, lines 44-45 and 52-53).
Wu is silent with regard to source of the kerosine for the mixing. Thus, one of ordinary skill in the art would look to related art to learn where kerosine can be produced. 
Koseoglu teaches a process for separating hydrocarbon fluids (paragraph [0001]) 
Koseoglu teaches that the process comprises:
a) passing crude oil to an atmospheric distillation unit to produce naphtha;
b) passing the naphtha to a naphtha hydrotreating unit to produce hydrotreated naphtha;
c) passing the hydrotreated naphtha stream to a naphtha reforming unit to produce a reformate; and
d) separating the reformate into gasoline, an aromatics stream, and an aromatics bottoms stream (paragraph [0049], where the aromatics stream comprises BTX (paragraph [0040]) and the bottoms stream comprises kerosene (paragraph [0050]) Thus, Koseoglu teaches that the kerosene for the mixing in Wu can be produced a process from crude oil. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to produce the kerosene in a process from crude oil as claimed and send it to the mixing unit of Wu in view of Liu, because Wu in view of Liu teaches mixing the kerosene with plastic prior to the reaction, Wu is silent with regard to the source of the kerosine, and Koseoglu teaches that it is known to produce a kerosene from a crude oil feed in the claimed process (paragraphs [0049]-[0050]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 5,079,385) as evidenced by ATSDR (Toxological profile for Automotive Gasoline) and ECHA (Kerosine, petroleum) and in view of Liu et al. (CN203620613U) (machine translation) as applied to claim 1 above, and further in view of Smith (Reaction, Separation and Recycle Systems for Continuous Processes).
With regard to claim 24, Wu teaches a method for the conversion of kerosine (column 6, lines 52-53) and solid plastics (solid polymers) including polystyrene into lower molecular weight products including gasoline (Abstract; column 1, lines 54 and 59). Gasoline includes benzene, toluene, and xylenes (ATSDR page 111, Table 3-3), thus the process converts the feed into benzene, toluene, and xylenes as claimed.
Wu does not specifically teach separating any unreacted kerosine feed from the product and recycling it to the feed.
Smith teaches that the recycling of feed material is an essential feature of most chemical processes (page 4, first column, 13.1 first paragraph) and that the unreacted feed is usually too valuable to be disposed of and is therefore recycled to the reactor (page 4, second column, first paragraph).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recycle unreacted feed from the product back to the feed to the reaction, because Smith teaches that recycling of feed material is an essential feature of most chemical processes and that the unreacted feed is usually too valuable to be disposed of and is therefore recycled (page 4, first column, 13.1 first paragraph; second column, first paragraph).

Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For instant claim 18, the prior art of record does not teach or suggest splitting the aromatic feed into two portions, separating a portion, and mixing the other portion.
The closest prior art is Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712), ECHA (Shale oils, heavy) and Liu et al. (CN203620613U) (machine translation) or Wu et al. (US 5,079,385) as evidenced by ATSDR (Toxological profile for Automotive Gasoline) and ECHA (Kerosine, petroleum) and in view of Liu et al. (CN203620613U) (machine translation).
	Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712) and ECHA (Shale oils, heavy) teaches conversion of a feed comprising a polymer and heavy petroleum oils which are heavy shale oils to aromatics (paragraphs [0049]-[0053]). Narayanaswamy et al. (US 2018/0216009) does not teach separation of the heavy petroleum oils into two portions, one of which is separated further, before mixing and conversion. There is no teaching or suggestion in Narayanaswamy et al. (US 2018/0216009) that only a portion of the heavy petroleum oils should be used, or a separation of the heavy petroleum oils to produce the feed. Thus, Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712) and ECHA (Shale oils, heavy) does not teach the limitation of claim 18.
Wu as evidenced by ATSDR and ECHA teaches a method for the conversion of kerosine (column 6, lines 52-53) and solid plastics (solid polymers) including polystyrene into lower molecular weight products including gasoline (Abstract; column 1, lines 54 and 59). Gasoline includes benzene, toluene, and xylenes (ATSDR page 111, Table 3-3). Kerosine includes C9+ alkyl aromatics (ECHA page 13, Constituent 8 and Constituent 9). Wu does not teach separation of the kerosine into two portions, one of which is separated further, before mixing and conversion. There is no teaching or suggestion in Wu that only a portion of the kerosine should be used, or a separation of the kerosine to produce the feed. Thus, Wu does not teach the limitation of claim 18.
	For instant claim 21, the prior art of record does not teach or suggest that the feed comprises less than 1 wt% BTX.
The closest prior art is Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712), ECHA (Shale oils, heavy) and Liu et al. (CN203620613U) (machine translation) or Wu et al. (US 5,079,385) as evidenced by ATSDR (Toxological profile for Automotive Gasoline) and ECHA (Kerosine, petroleum) and in view of Liu et al. (CN203620613U) (machine translation).
Narayanaswamy et al. (US 2018/0216009) in view of Facasiu (US 4,317,712) and ECHA (Shale oils, heavy) teaches conversion of a feed comprising a polymer and heavy petroleum oils which are heavy shale oils to aromatics (paragraphs [0049]-[0053]). ECHA teaches that the heavy shale oils can comprise at least xylene (page 2, Constituent 3), but also mentions that the substances are only partially characterized and does not have amounts. Thus, there is no teaching or suggestion to determine the amount of BTX in the heavy shale oils, and thus it is not obvious or inherent that the amount is less than 1 wt% as claimed.
Wu as evidenced by ATSDR and ECHA teaches a method for the conversion of kerosine (column 6, lines 52-53) and solid plastics (solid polymers) including polystyrene into lower molecular weight products including gasoline (Abstract; column 1, lines 54 and 59). Gasoline includes benzene, toluene, and xylenes (ATSDR page 111, Table 3-3). Kerosine includes C9+ alkyl aromatics (ECHA page 13, Constituent 8 and Constituent 9). However, ECHA also teaches generally mono-aromatic compounds (page 7, second box, constituent 2) and xylene (page 12, Constituent 7), with no amounts. Thus, there is no teaching or suggestion to determine the amount of BTX in the kerosine, and thus it is not obvious or inherent that the amount is less than 1 wt% as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772